Filed 7/25/16 P. v. Garcia CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065515

v.                                                                      (Super.Ct.No. RIF1405157)

DAVID GARCIA,                                                           OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Richard Todd Fields,

Judge. Affirmed.

         Sylvia W. Beckham, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a negotiated plea agreement, defendant and appellant David Garcia

pleaded guilty to two counts of lewd and lascivious conduct on a child under the age of

14 years by force (Pen. Code, § 288, subd. (b)(1)); in return, the remaining allegations



                                                             1
were dismissed and defendant was sentenced to a stipulated term of 13 years in state

prison. Defendant appeals from the judgment, challenging the sentence or other matters

occurring after the plea as well as the validity of the plea. We find no error and affirm.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       In November 2014, defendant committed separate incidents of lewd and lascivious

acts upon a child under the age of 14 years with the intent to arouse by the use of force.

       On November 19, 2014, a felony complaint was filed charging defendant with two

counts of sexual penetration by force on a child under the age of 14 years and seven or

more years younger than defendant (Pen. Code, §§ 269, subd. (a)(5), 289, subd. (a);

counts 1 and 2).

       On November 13, 2015, the complaint was amended to add two counts of lewd

and lascivious acts by force upon a child under the age of 14 years (Pen. Code, § 288,

subd. (b)(1); counts 3 and 4). In a negotiated plea, defendant thereafter pleaded guilty to

counts 3 and 4 in exchange for a stipulated term of 13 years in state prison and dismissal

of counts 1 and 2. After directly examining defendant, the trial court found that

defendant understood the nature of the charges and the possible consequences of the plea;

that the plea was entered into freely, voluntarily, knowingly, and intelligently; and that

there was a factual basis for his plea. Defendant waived his right to a presentence report,

and the matter was referred to the probation department only for a Static-99 report.




                                              2
       On January 5, 2016, defendant was sentenced in accordance with his plea

agreement as follows: the middle term of eight years on count 3, plus a consecutive low

term of five years on count 4, for a total term of 13 years in state prison. Counts 1 and 2

were dismissed and defendant was awarded 829 days credit for time served.

       On February 16, 2016, defendant filed a notice of appeal, challenging the sentence

or other matters occurring after the plea as well as the validity of the plea. Defendant did

not request a certificate of probable cause.

                                               II

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.




                                               3
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.
We concur:



HOLLENHORST
                       J.



McKINSTER
                       J.




                                      4